                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 ALFREDO C.,                                     Case No. 19‐CV‐1674 (PJS/HB)

                    Petitioner,

 v.                                                         ORDER

 BUREAU OF CUSTOMS AND
 IMMIGRATION ENFORCEMENT,

                    Respondent.

      The above‐entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records, and proceedings herein, IT IS HEREBY ORDERED THAT:

      1.    The Report and Recommendation [ECF No. 20] is ADOPTED.

      2.    The Petition for Habeas Corpus pursuant to 28 U.S.C. § 2241 [ECF No. 1]

            is GRANTED IN PART and DENIED IN PART as follows:

            a.     An immigration judge must provide Petitioner with a bond hearing

                   within 30 days of this order. At the bond hearing, the immigration

                   judge must make an individualized determination regarding

                   whether detention is necessary to protect the community or to

                   prevent Petitioner from fleeing; and
           b.    Petitioner’s request for immediate release is DENIED.

     3.    The Clerk of Court is hereby DIRECTED to substitute Peter Berg, Field

           Office Director, as respondent in place of the Bureau of Customs and

           Immigration Enforcement.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: December 5, 2019                   s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                       -2-
